ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-06-28_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (UKRAINE v. RUSSIAN FEDERATION)


                                ORDER OF 28 JUNE 2021




                                    2021
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPLICATION DE LA CONVENTION
                  INTERNATIONALE POUR LA RÉPRESSION
                    DU FINANCEMENT DU TERRORISME
                 ET DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                             ORDONNANCE DU 28 JUIN 2021




3 Ord_1224.indb 1                                             2/08/22 13:35

                                                  Official citation:
                          Application of the International Convention for the Suppression
                         of the Financing of Terrorism and of the International Convention
                              on the Elimination of All Forms of Racial Discrimination
                              (Ukraine v. Russian Federation), Order of 28 June 2021,
                                            I.C.J. Reports 2021, p. 196




                                             Mode officiel de citation :
                           Application de la convention internationale pour la répression
                          du financement du terrorisme et de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                          (Ukraine c. Fédération de Russie), ordonnance du 28 juin 2021,
                                             C.I.J. Recueil 2021, p. 196




                                                                                    1224
                                                                     Sales number
                    ISSN 0074-4441                                   No de vente:
                    ISBN 978-92-1-003886-7

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                          Printed in France/Imprimé en France




3 Ord_1224.indb 2                                                                             2/08/22 13:35

                                                      28 JUNE 2021

                                                           ORDER




                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (UKRAINE v. RUSSIAN FEDERATION)




                         APPLICATION DE LA CONVENTION
                      INTERNATIONALE POUR LA RÉPRESSION
                        DU FINANCEMENT DU TERRORISME
                     ET DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                       (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                     28 JUIN 2021

                                                    ORDONNANCE




3 Ord_1224.indb 3                                                    2/08/22 13:35

                                                                                       196




                               COUR INTERNATIONALE DE JUSTICE

                                               ANNÉE 2021                                        2021
                                                                                                28 juin
                                                28 juin 2021                                  Rôle général
                                                                                                no 166

                    APPLICATION DE LA CONVENTION
                 INTERNATIONALE POUR LA RÉPRESSION
                   DU FINANCEMENT DU TERRORISME
                ET DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                               (UKRAINE c. FÉDÉRATION DE RUSSIE)



                                             ORDONNANCE




                    La présidente de la Cour internationale de Justice,
                   Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
                ticle 44 de son Règlement,
                   Vu l’ordonnance du 8 novembre 2019, par laquelle la Cour a fixé au
                8 décembre 2020 la date d’expiration du délai pour le dépôt du contre‑­
                mémoire de la Fédération de Russie, ainsi que les ordonnances des 13 juillet
                2020 et 20 janvier 2021, par lesquelles elle a, à la demande du défendeur,
                reporté cette date d’abord au 8 avril 2021 puis au 8 juillet 2021 ;

                  Considérant que, par lettre du 17 juin 2021, M. Grigory Lukiyantsev,
                agent de la Fédération de Russie, a demandé que le délai fixé pour le
                dépôt du contre‑mémoire soit à nouveau prorogé d’un mois, en expli-
                quant que deux collaborateurs essentiels à la préparation de cette pièce
                avaient été diagnostiqués positifs à la COVID‑19 et étaient temporaire-
                ment empêchés de travailler en raison des effets sévères du virus ; et que,

                                                                                         4




3 Ord_1224.indb 5                                                                                    2/08/22 13:35

                        application de la cirft et de la ciedr (ord. 28 VI 21)             197

                dès réception de ladite lettre, le greffier en a transmis copie à l’agent de
                l’Ukraine, conformément au paragraphe 3 de l’article 44 du Règlement ;

                   Considérant que, par lettre du 23 juin 2021, M. Yevhenii Yenin, agent
                de l’Ukraine, a indiqué que, au vu des circonstances mentionnées dans la
                lettre de l’agent de la Fédération de Russie, son gouvernement ne s’oppo-
                sait pas à une nouvelle prorogation d’un mois pour le dépôt du
                contre‑mémoire ;
                  Compte tenu des vues des Parties,
                  Reporte au 9 août 2021 la date d’expiration du délai pour le dépôt du
                contre‑mémoire de la Fédération de Russie ;
                  Réserve la suite de la procédure.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le vingt‑huit juin deux mille vingt et un, en trois exem-
                plaires, dont l’un restera déposé aux archives de la Cour et les autres
                seront transmis respectivement au Gouvernement de l’Ukraine et au
                Gouvernement de la Fédération de Russie.

                                                                         La présidente,
                                                              (Signé) Joan E. Donoghue.
                                                                           Le greffier,
                                                               (Signé) Philippe Gautier.




                                                                                             5




3 Ord_1224.indb 7                                                                                 2/08/22 13:35

                    ISBN 978-92-1-003886-7




3 Ord_1224.indb 8                            2/08/22 13:35

